"Divorces may be granted by the superior court, and shall be of two kinds — total and from bed and board. The concurrent verdicts of two juries, at different terms of the court, shall be necessary to a total divorce." Code, § 30-101. "Alimony is an allowance out of the husband's estate, made for the support of the wife when living separate from him. It is either temporary or permanent." § 30-201. "The jury rendering the final verdict in a divorce suit may provide permanent alimony for the wife, either from the corpus of the estate or otherwise, according to the condition of the husband." § 30-209. "Permanent alimony shall be granted in the following cases: 1. In cases of divorce, as considered in chapter 30-1 [§ 30-101]. 2. In cases of voluntary separation. 3. Where the wife, against her will, shall either be abandoned or driven off by her husband." § 30-210. See Wise v. Wise,156 Ga. 459 (2) (119 S.E. 410), showing history of the above sections of the Code. The instant case is a suit for permanent alimony, instituted by the petitioner purely for total divorce and alimony under the Code, §§ 30-101. 30-209, without any amendment seeking alimony separately from divorce. Under this state of the record there is no provision of law for the grant of permanent alimony except as under the Code sections last mentioned, and consequently no provision of law for the grant of permanent alimony in the case except by the final verdict as provided in § 30-209 supra, which could not be rendered at the same term as the first verdict. In such a case, under these sections of the Code there could be no such thing as a decree for permanent alimony that was not based on a final verdict for divorce. Grant of permanent alimony in cases of divorce under the foregoing sections of the Code must not be confounded with grant of permanent alimony, in cases of separation, without suit for divorce under a different section of the Code, namely § 30-213, as applied *Page 100 
in the recent case of Evans v. Evans, 191 Ga. 752
(14 S.E.2d 95). That Code section makes no reference to a second or final verdict. Only one verdict will suffice for grant of permanent alimony under that law. And under the amendatory act approved March 28, 1935 (Ga. L. 1935, p. 481; Annotated Code, § 81-1003), the case may be tried and verdict rendered by consent of the parties even at the first or appearance term. SeeNorvell v. Norvell, 192 Ga. 1 (14 S.E.2d 440). The difference in the laws, if not regarded, may tend to confusion.